In a proceeding pursuant to article 78 of the CPLR to prohibit the placing on the Town of Cortlandt ballot in the General Election to be held on November 7, 1972 Proposition No. 1, which relates to a proposed construction of a housing project by the Urban Development Corporation in the Town of Cortlandt, the appeal is from a judgment of the Supreme Court, Westchester County, dated October 26, 1972, which granted the application and further directed the Board of Elections of Westchester County not to tally or otherwise canvass the military and absentee ballots with respect to said proposition. Judgment affirmed, without costs. No opinion. Motion by appellants to set aside the above-mentioned judgment or, in the alternative, for an immediate hearing of the appeal from the judgment denied as academic. The appeal was heard on the return date of the motion, by consent and on the appearance of the attorneys for all the respective parties. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.